Citation Nr: 0710119	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-28 787	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.	Entitlement to an initial compensable rating for 
osteoarthritis of the distal interphalangeal joint of the 
right fifth finger.

2.	Entitlement to an initial rating higher than 10 percent for 
left olecranon bursitis.

3.	Entitlement to an initial rating higher than 10 percent for 
pterygium of the right eye, postoperative with dry eye 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 
until retiring in December 2002.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO granted service connection for 
osteoarthritis of the distal interphalangeal joint of the 
right fifth finger and assigned an initial noncompensable 
(i.e., 0 percent) disability rating.  The RO also granted 
service connection for left olecranon bursitis and assigned 
an initial 10 percent rating and for pterygium of the right 
eye, postoperative with dry eye syndrome, with an initial 
noncompensable rating.  The veteran appealed for higher 
initial ratings for each of these conditions.  See Fenderson 
v. West, 12 Vet. App. 119, 
125-26 (1999).  He relocated during the pendency of his 
appeal, so the RO in Seattle, Washington, assumed 
jurisdiction over his appeal.

The Seattle RO issued a decision in July 2003 increasing the 
initial rating for the right eye pterygium from 0 to 10 
percent with the same retroactive effective date of 
January 1, 2003.  Nevertheless, because the veteran has not 
indicated satisfaction with this increase in level of 
compensation, the claim for a still higher rating remains on 
appeal.  See AB. v. Brown, 6 Vet. App. 35, 39 (1993) (the 
veteran is presumed to be seeking the highest possible rating 
for a disability unless he expressly indicates otherwise).  
That July 2003 RO decision also continued to deny his claims 
for higher initial ratings for his other disabilities at 
issue.

In November 2005, to support his claims for higher initial 
ratings, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ) of the Board (also 
referred to as a "travel Board" hearing).    


The Board finds that a decision may be issued on the claims 
for higher initial ratings for the osteoarthritis of the 
distal interphalangeal joint of the right fifth finger 
and for the left olecranon bursitis.  Unfortunately, however, 
regarding the claim remaining for a higher initial rating for 
the right eye pterygium, further development of the evidence 
is required before deciding that claim.  So it is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required to substantiate his claims for higher 
initial ratings for the osteoarthritis of the 
distal interphalangeal joint of his right fifth finger and 
for the left olecranon bursitis, including an explanation of 
the mutual responsibility between himself and VA in obtaining 
that supporting evidence and information.  Furthermore, VA 
has fulfilled its duty to assist him in obtaining evidence 
relevant to the disposition of these claims.

2.	The veteran has a noncompensable rating for the service-
connected osteoarthritis affecting the distal interphalangeal 
joint of his right fifth finger, and there is no possible 
higher rating available under the rating schedule even if he 
has associated ankylosis or limited motion in this finger.

3.	The service-connected left olecranon bursitis is 
manifested by no worse than extension to 0 degrees and 
flexion to 145 degrees, the latter measurement limited 
10 degrees further due to painful motion, and with otherwise 
normal left elbow supination and pronation.




CONCLUSIONS OF LAW

1.	The criteria are not met for an initial compensable rating 
for the osteoarthritis of the distal interphalangeal joint of 
the right fifth finger.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5227 and 5230 (2006).

2.	The criteria are not met for an initial rating higher than 
10 percent for the left olecranon bursitis.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5019, 5206, 5207 and 5208 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).



During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for a just service-
connected disability), therefore, VA is required to review 
the information and the evidence presented with the claim and 
to provide  the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of these specified requirements pertaining to 
the content of       VCAA notice that is to be afford to a 
claimant concerning the benefit to which      he intends to 
establish entitlement, the RO has undertaken the appropriate 
measures required to inform the veteran of the procedures in 
effect for development of           his claims.  On the basis 
of a detailed March 2005 notice letter, and the July 2003 
statement of the case (SOC), the criteria for satisfactory 
VCAA notice as defined   in the Pelegrini II decision have 
effectively been met.

Through the March 2005 correspondence, the veteran was 
informed as to              the general type of information 
required to support his claims, i.e., that which showed his 
service-connected disabilities had undergone an increase in 
severity.  The July 2003 SOC also set forth more detailed 
information concerning the substantive provisions under the 
rating schedule with regard to the evaluation of  these 
medical conditions.  Also, the March 2005 letter provided the 
veteran with   an explanation as to whose responsibility, 
VA's or himself, it was to obtain additional evidence 
relevant to the eventual disposition of his claims.                       
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Enclosed was a copy of VA Form 21-4142 (Authorization and 
Consent to Release of Information) upon which he could 
identify further sources of evidence from private treatment 
sources.  So consistent with the first three elements under 
the Pelegrini II decision for comprehensive notice, to this 
extent, the notice provided was sufficiently detailed.

Additionally, the March 2005 letter included language 
requesting that if the veteran had any further evidence in 
his possession that pertained to his appeal, to please send 
to the RO; he was further notified that if he had any other 
evidence or information which he believed would support his 
claims, to notify that agency.        So the fourth and 
final element of VCAA notice was likewise met.   

The relevant notice documents in this instance, admittedly, 
did not provide comprehensive notice to the extent required 
in Dingess/Hartman as to the requirements for a higher rating 
for the veteran's service-connected disabilities affecting 
the distal interphalangeal joint, right fifth finger, and 
left elbow.    However, this information was nonetheless 
provided to him through other notice documents of record.  As 
mentioned, the July 2003 SOC (as well as the subsequent 
September 2005 supplemental SOC (SSOC)) provided an in-depth 
discussion of  the applicable diagnostic codes that directly 
warranted consideration in evaluating his disabilities, and 
the remaining evidence that was required to meet the criteria 
for a higher rating under those provisions.  The July 2003 
SOC also set forth citation   to 38 C.F.R. § 3.321(b)(1), the 
applicable regulation for determining when entitlement to a 
disability rating on an extraschedular basis is warranted.                
So these documents effectively satisfied the requirement for 
notice concerning        the disability rating element of his 
claims.  See Dingess/Hartman, 19 Vet. App.                 at 
491 ("Other statutory and regulatory provisions are in place 
to ensure that a claimant receives assistance throughout the 
appeals process.  ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) [SOC 
provisions] and 5103A [duty to assist provisions] and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.").  

And even though the veteran was not provided notice of the 
type of evidence necessary to establish a downstream 
effective date for the disabilities on appeal,    that, too, 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993)  (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction 
(AOJ, i.e., RO), the Board must consider whether the veteran 
has been prejudiced thereby).  This is because, since the 
Board will conclude below that the preponderance of the 
evidence is against his claims for higher initial ratings, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.



In addition to the above considerations as to the content of 
the notice provided,            the relevant notice 
information must also have been issued to the veteran in a  
timely manner.  The Court in Pelegrini II prescribed as the 
legal definition of  timely notice the sequence of events 
whereby VCAA notice is provided in advance of the initial 
adjudication of the claim on appeal.  See also 38 U.S.C.A. § 
5103(a);      38 C.F.R. § 3.159(b)(1).  In this instance, the 
January 2003 rating decision on appeal provided for the award 
of service connection for the right fifth finger and  left 
elbow disabilities under consideration.  The veteran's 
current pending claims are for higher initial ratings for 
these service-connected disorders, and therefore represent 
"downstream" issues from the original grant of compensation 
benefits.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Thus, the July 2003 SOC in which the RO issued the 
denial of increased initial ratings for these disabilities   
in fact represents the initial adjudication of the relevant 
claims presently on appeal.  To this effect, the March 2005 
VCAA notice letter on the claims for higher initial ratings 
did not comport with the criteria set forth in Pelegrini II 
for timely notice.

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the veteran's claims, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of them.  Following the issuance of 
the March 2005 notice correspondence to the veteran, he had 
ample opportunity to respond with additional evidence or 
argument prior to the September 2005 SSOC continuing the 
denial of his claims, and February 2006 certification of this 
case to the Board.  During this time period, he underwent VA 
medical examinations that are essential to evaluating his 
claims, and additional post-service treatment records were 
obtained from a military medical facility.  There is no 
indication from the veteran himself, nor does the record 
otherwise suggest, that there is any additional relevant 
evidence that has not yet been obtained.  Consequently, the 
Board finds that, regardless of the timing of the RO's VCAA 
notice letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006).  See, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Moreover, the RO has taken appropriate measures to comply 
with the duty to assist the veteran in the development of his 
claims, through obtaining records of his post-service 
treatment at an Army medical center.  The RO has also 
arranged for him to undergo VA examinations in connection 
with his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  He has also provided testimony during a 
November 2005 travel Board hearing before the undersigned 
VLJ.  See 38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Laws, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2006).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2006).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award (here, the day following his discharge from the 
military) when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson, 12 Vet. App. at 125-26.

When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity 
or atrophy from disuse.  38 C.F.R. § 4.45.

A.	Osteoarthritis of the Distal Interphalangeal Joint of 
the Right Fifth Finger

The veteran is claiming entitlement to an initial compensable 
rating for this disability, which the RO originally evaluated 
under 38 C.F.R. § 4.71a, DC 5010-5227 (since the January 1, 
2003 effective date of the grant of service connection) -- 
for traumatic arthritis, rated in accordance with ankylosis 
of the little finger.  The term "ankylosis" means complete 
immobility of the joint in a fixed position, either favorable 
or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  But the 
rating criteria under DC 5227 specify that ankylosis of the 
ring or little finger, at most, warrants only a 
noncompensable rating, and irrespective of whether the 
ankylosis is favorable or unfavorable.  Also, a supplemental 
note to DC 5227 (and other DCs for ankylosis of individual 
digits) requires consideration of whether evaluation as 
analogous to amputation is warranted, and/or additional 
evaluation for resulting limited motion of other digits or 
the entire hand is warranted, based on the individual case 
circumstances.

Here, there is no actual evidence of ankylosis of the right 
fifth finger; but even if present (for the sake of argument), 
there still is no identifiable basis under the above-
mentioned rating criteria for assigning a higher, i.e., 
compensable evaluation (meaning a rating of 10 percent or 
higher).  Given also that the veteran has been shown to 
retain substantial functional use of this finger, and with no 
apparent resultant impact on other aspects of the movement of 
his right hand, there is also no additional foundation other 
than ankylosis alone under DC 5227 on which to evaluate 
relevant symptomatology. 

As another source of evaluative criteria for the disability 
under consideration,      DC 5230 applies to limitation of 
motion for the ring or little finger.         Nonetheless, a 
noncompensable rating is the only evaluation permitted under         
that diagnostic code as well.  In any event, the most recent 
depiction of the severity of the condition during a May 2005 
VA orthopedic examination showed essentially normal range of 
motion - including complete extension (to 0 degrees), 
flexion to 80 degrees, and the ability to fold the right 
fifth finger into the palm without rotational or flexor 
deformity.  And there was no additional loss of range of 
motion even on repetitive motion testing, such as due to 
pain, fatigue, weakness or lack of endurance (consistent with 
the findings required on the impact of functional loss, per 
the DeLuca v. Brown decision).  It was further observed there 
were no neurovascular defects or tendon defects in this 
digit.  So there was no objective manifestation besides 
limitation of motion alone upon which to evaluate this 
right finger disability.  And for the reasons explained, 
either ankylosis or limitation of motion, even if present, 
only warrants at most a 0 percent rating.  So even worst case 
scenario, there is no legal basis for increasing the 
veteran's rating.

Thus, a compensable evaluation is not warranted under any of 
the provisions of VA's rating schedule.  The only remaining 
basis for consideration is assignment of a compensable rating 
on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  
But this regulation requires an exceptional case where the 
schedular evaluation is found to be impractical, for example, 
due to such related factors as marked interference with 
employment or frequent periods of hospitalization.  Here, 
though, the report of the May 2005 examination revealed the 
veteran's right finger condition did not hinder his ability 
to perform occupational tasks, so it clearly has not caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current schedular rating).  
The disability likewise has not necessitated frequent 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  To the 
contrary, all of his evaluation and treatment has been on an 
outpatient (as opposed to inpatient) basis.  Consequently, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

B.	Left Olecranon Bursitis

This condition was initially evaluated by the RO as 10-
percent disabling as of January 1, 2003, pursuant to 38 
C.F.R. § 4.71a, DC 5019-5206, for bursitis, which in turn is 
rated in accordance with limitation of flexion of the 
forearm.

A noncompensable rating is warranted for limitation of 
flexion (in a minor extremity) to 110 degrees; a 10 percent 
rating requires flexion limited to 100 degrees; a 20 percent 
rating requires flexion limited to at least 90 degrees; 
a 30 percent rating requires flexion limited to 55 degrees; 
and a maximum 40 percent rating (again, for a minor 
extremity) applies where flexion is limited to 45 degrees.  
See 38 C.F.R. § 4.71a, DC 5206.



Also relevant for consideration is DC 5207 for limitation of 
extension of the forearm.  A 10 percent rating is warranted 
for extension (in a minor extremity) limited to at least 45 
degrees; a 20 percent rating requires extension limited to at 
least 75 degrees; a 30 percent rating requires extension 
limited to 100 degrees; and a 40 percent evaluation (the 
highest available for a minor extremity) requires extension 
limited to 110 degrees.

In the event there is flexion of the forearm limited to 100 
degrees, and extension limited to 45 degrees, a 20 percent 
rating may be assigned under DC 5208.

DC 5213 also provides for the evaluation of impairment of 
supination and pronation of the forearm.  For the affected 
left elbow in this instance (for a minor extremity), a 20 
percent evaluation may be assigned for limitation of 
pronation, if there is at least motion lost beyond the last 
quarter of arc, or the hand does not approach full pronation; 
or otherwise, there is loss of movement (i.e., bone fusion) 
where at least the hand is fixed near the middle of the arc, 
or there is moderate pronation.  A 30 percent rating may also 
be assigned for bone fusion, with the hand fixed in 
supination or hyperpronation.

Normal range of motion for the elbow is from 0 degrees of 
extension to 145 degrees of flexion; abduction from 0 to 180 
degrees, and external and internal rotation from 0 to 90 
degrees.  Normal forearm supination is from 0 to 85 degrees.  
Normal forearm pronation is from 0 to 80 degrees.  See 38 
C.F.R. § 4.71a, Plate I.

When reviewing the clinical evidence concerning the veteran's 
left elbow disorder that has been obtained during the 
pendency of his claim, these findings do not support the 
assignment of any evaluation higher than the current 10 
percent rating.            For initial consideration, records 
show he had a June 2002 VA general medical examination, 
which, although it took place prior to his official 
separation from active duty service, nonetheless provides a 
reliable preliminary depiction of his condition.  It was then 
observed that there was no overt deformity of the left elbow.  
He had tenderness to palpation over both the ulnar notch and 
olecranon process.  On range of motion testing, he was 
capable of flexion from 0 to 145 degrees, supination from 0 
to 85 degrees, and pronation from 0 to 80 degrees.  
Painful motion was noted during flexion from 135 to 145 
degrees.  According to these particular findings, and which 
properly accounted for the potential effect of functional 
loss due to pain and related factors consistent with the 
Deluca v. Brown decision, and 38 C.F.R. §§ 4.40, 4.45, the 
extent of limitation of motion did not correspond to a 20 
percent evaluation or higher, based upon lost mobility in any 
relevant plane of motion.  

The next comprehensive examination of the veteran's left 
elbow disorder took place in May 2005, at which time he 
reported having experienced specific point pain when 
attempting to lean on his elbow and it came into contact with 
anything, although he was not bothered at night by it.  On 
objective physical examination, he had flexion of his elbows 
bilaterally from 0 to 145 degrees and could extend them 
completely to 0 degrees.  The left olecranon bursa had a fine 
crepitant sensation within the bursa, compared to normal 
bursa on the right.  His pain could not be reproduced by 
palpation over the olecranon bursa, but he could reproduce it 
by leaning over a desktop.  Repetitive motion of five 
movements of the left elbow did not increase his pain, nor 
did it produce fatigue, weakness or lack of endurance of the 
elbow.  Inasmuch as these findings established range of 
motion that if anything, was less affected than that shown 
during the prior evaluation, there is likewise no basis for 
increasing his disability compensation beyond 10 percent.  
The findings shown when viewed in the actual context of DC 
5206, for limitation of forearm flexion, would not 
necessarily even support the current evaluation under that 
specific standard, although an identical 10 percent rating 
would instead clearly be warranted under DC 5003, the more 
general provision for degenerative arthritis (with x-ray 
evidence to support that diagnosis and/or noncompensable 
limitation of motion).  

There is also no other remaining applicable diagnostic code 
upon which to determine a higher overall disability 
evaluation.  For instance, while DCs 5210 through 5212 each 
pertain to impairment of the radius and/or ulna, the most 
recent x-ray report obtained during the May 2005 examination 
showed no joint effusion, fracture or dislocation, or 
condition other than osteoarthritis of the left elbow.  There 
is also no indication of any associated neurological 
impairment involving the left elbow disorder, on review of 
the available outpatient reports from the military medical 
facilities over the past few years, and when considering that 
there was a relatively limited degree of pain, weakness, and 
other functional limitations suggestive of a neurological 
condition observed during the above-noted 2005 examination.  
In summary, a higher schedular rating than 10 percent is not 
warranted.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have again been 
considered, including 38 C.F.R. § 3.321(b)(1).  See, too, 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his left olecranon bursitis has 
caused him marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Thus, the Board is not required to remand this 
case to the RO for completion of the procedural actions 
necessary to determine the propriety of an extraschedular 
rating.

Conclusion

For these reasons and bases, the Board finds that the claims 
for higher initial ratings for the osteoarthritis of the 
distal interphalangeal joint of the right fifth finger and 
for the left olecranon bursitis must be denied.  And in the 
absence of a definitive increase in compensable 
symptomatology since the original grant of service 
connection, a "staged rating" for each condition per the 
Fenderson decision also is not warranted.  The preponderance 
of the evidence is against the claims for higher initial 
ratings, so the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The claim for an initial compensable rating for 
osteoarthritis of the distal interphalangeal joint of the 
right fifth finger is denied.

The claim for an initial rating higher than 10 percent for 
left olecranon bursitis also is denied.


REMAND

The claim remaining on appeal for an initial rating higher 
than 10 percent for the right eye pterygium, postoperative 
with dry eye syndrome, requires further development to obtain 
a more definitive portrayal of the severity of this 
condition.  This should be accomplished primarily to 
determine whether there has been any progression in 
symptomatology following what the April 2005 VA vision 
examiner stated was a diagnosis of suspected glaucoma.  The 
overall diagnosis rendered initially referred to the presence 
of chronic blepharitis and mild ocular surface dryness in 
both eyes, and a history of removal of a pterygium in the 
right eye, with satisfactory surgical results.  However, it 
was further indicated the veteran also might have glaucoma 
due to his high-normal interocular pressure, and suspicious 
looking optic discs.  It was noted that he had a follow-up 
appointment with a local ophthalmologist concerning this.

During his November 2005 travel Board hearing, the veteran 
testified that he had the referral, follow-up, appointment 
with the ophthalmologist earlier that month (on November 1, 
2005), and that the test for glaucoma was "negative," 
so he did not have it.  But he said the ophthalmologist still 
recommended continued monitoring for its possible development 
at some point in the future, and it has been about 1-1/2 years 
since that testing.  So another examination would greatly 
assist the Board in determining whether the veteran now has 
this additional disease.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).



This is in view of the fact also that if glaucoma is found to 
be present, this would provide for at minimum a separate 
additional rating for involvement of that condition (for 
instance, under 38 C.F.R. 4.84a, DC 6013, for glaucoma, 
simple, noncongestive, rated on impairment of vision), 
inasmuch as the current 10 percent evaluation is under DC 
6025 for epiphora (interference with the lachrymal duct).

Additionally, while this claim is on remand, this will 
provide the opportunity to provide the veteran comprehensive 
notification as to the applicability of the VCAA to this 
claim.  As previously mentioned, the VCAA was signed into law 
effective November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  And as also alluded to, in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The veteran thus far has been sufficiently apprised of the 
procedures for obtaining evidence relevant to this claim, 
primarily through the issuance of a detailed      March 2005 
notice letter that explained the general requirements to 
substantiate it, and also set forth an explanation as to the 
mutual obligation between VA and himself to obtain additional 
supporting evidence.  See Quartuccio v. Principi,         16 
Vet. App. 183, 186-87 (2002).  But he has not yet received 
notice of the downstream effective date element of his claim 
in accordance with the holding in Dingess/Hartman.  So he 
should be provided a supplemental notice letter that includes 
a discussion of this specific downstream element.



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for     a higher initial 
rating for the right eye pterygium, 
postoperative with dry eye syndrome, 
send the veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish an 
effective date for this claim, as 
recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Contact the veteran and request that 
he identify any additional sources of 
treatment records from private or other 
medical providers, including the names, 
addresses and approximate dates of 
treatment for all medical providers he 
mentions.  Request that he provide 
authorization to obtain records from 
any private treatment provider that he 
has identified.  Then obtain all 
available medical records from those 
treatment providers for which the 
required information and authorization 
has been provided.

3.	Then schedule the veteran for a VA 
examination to assess the current 
severity of his service-connected 
pterygium of the right eye, 
postoperative with dry eye syndrome.  
The examining physician should conduct 
all diagnostic testing and evaluation 
needed to evaluate this disorder in 
accordance with the applicable rating 
criteria -- to include measurements of 
both uncorrected and corrected visual 
acuity, and visual field testing.  The 
examiner should review the results of 
any testing prior to completion of the 
report and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints 
and findings to each diagnosed 
disorder. 

It is further requested that the 
examiner indicate whether the veteran 
now has glaucoma related to his 
service-connected right eye disability, 
and if he does, indicate if this 
condition is simple and noncongestive 
in nature, or is instead 
congestive/inflammatory.  To the extent 
possible, distinguish the extent of the 
veteran's symptoms that are 
attributable to his service-connected 
right eye disability (pterygium) from 
those that are due to factors unrelated 
to his military service.  If, however, 
it is not possible or feasible to make 
this distinction, then all symptoms 
effectively must be presumed to be the 
result of his service-connected 
disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

To facilitate making these 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, to 
include both a complete copy of this 
remand and the report of the prior 
April 2005 ophthalmologic examination.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claim for an 
initial rating higher than 10 percent 
for the right eye pterygium, 
postoperative with dry eye syndrome, in 
light of the additional evidence 
obtained.  This includes the continuing 
consideration by the AMC as to whether 
the rating for this disability should 
be "staged."  See Fenderson, 12 Vet. 
App. at 125-26.  If the claim is not 
granted to the veteran's satisfaction, 
prepare another SSOC and send it to him 
and his representative.  Give them time 
to respond before returning this case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


